DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/25/22.
Applicant’s election without traverse of claims 1-10 in the reply filed on 03/25/2022 is acknowledged.

Response to Arguments
Applicant's arguments filed 08/02/22 have been fully considered but they are not persuasive.  Applicant argues that the control signal PBIAS and NBIAS of Ma are not used to compensate for fluctuations in a bias current caused by fluctuations in a power supply voltage because the control signals of Ma change in the same direction as the power source voltage VCC changes.  Ma does not disclose that the control signals change in the same direction as the power source voltage.  Further, the structure of relied on in Figure 3 of Ma is substantially the same as the structure of applicants claimed device.  Therefore, Ma’s device is capable of performing the function of compensating, according to the second bias control signal (NBIAS), for fluctuation of the second bias current caused by fluctuation of the power supply voltage (VCC).  The rejection is maintained and made Final.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the magnitudes of the first and second bias control signals change in opposite directions as the power source voltage VDD changes in order to compensate for fluctuations of bias current caused by fluctuation of the power source voltage VDD) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments, see pages 9-10 (with respect to the Shing reference), filed 08/02/2022, with respect to claim 5 have been fully considered and are persuasive.  The rejection of claim 5 (with respect to Shing) has been withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Ma et al. (US 8,643,418).
In reference to claim 5 Ma discloses in Figures 3 and 5 a semiconductor device comprising: a delay compensation circuit including a variable delay circuit (500) configured to produce an output signal (504) on an output node by delaying an input signal (502) received on an input node, the delay compensation circuit being configured to compensate, according to a first bias control signal (PBIAS), for delay fluctuation caused by fluctuation of a power supply voltage between a first power source (VCC) and a second power source (ground/GND); and a bias control circuit (550) configured to generate the first bias control signal (PBIAS) to compensate for the delay fluctuation, wherein the variable delay circuit (500) comprises: a delay element (530) to produce the output signal (504) by delaying the input signal (502), a first bias circuit (512, 522) coupled to the first power source (VCC) and configured to control, according to the first bias control signal (PBIAS), a first bias current between the first power source (VCC) and the delay element (530), and a second bias circuit (514, 524) coupled to the second power source (ground/GND) and configured to control, according to a second bias control signal (NBIAS), a second bias current between the delay element and the second power source (ground/GND), wherein the first bias circuit compensates, according to the first bias control signal (PBIAS), for fluctuation of the first bias current caused by fluctuation of the power supply voltage, and wherein the second bias circuit compensates, according to the second bias control signal (NBIAS), for fluctuation of the second bias current caused by fluctuation of the power supply voltage.
In reference to claim 6 Ma discloses in Figure 5 wherein second bias circuit includes: a first metal-oxide-silicon (MOS) transistor (524) coupled between the second power source (ground/GND) and the delay element (530) and having a gate coupled to a fixed voltage (VCC), and a second MOS transistor (514) coupled between the second power source (ground/GND) and the delay element (530) and having a gate coupled to the second bias control signal (NBIAS).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-3 and 8-10 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA F COX whose telephone number is (571)272-1741. The examiner can normally be reached M-F 6:00-3:30; off alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA F COX/Primary Examiner, Art Unit 2849